                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TERRY JACKSON,

                          Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 17-3870
 NANCY A. BERRYHILL
 Acting Commissioner of the Social Security
 Administration,

                          Defendant.


                                            OPINION

Slomsky, J.                                                                      February 6, 2019

I.     INTRODUCTION

       Before the Court are the Objections of Plaintiff Terry Jackson to the Report and

Recommendation (“R&R”) of United States Magistrate Judge Linda K. Caracappa. (Doc. No. 23.)

On August 28, 2017, Plaintiff initiated this action by filing a Motion for Leave to Proceed in Forma

Pauperis. (Doc. No. 1.) On August 31, 2017, Plaintiff filed a Complaint against Defendant Nancy

A. Berryhill (“Defendant”), Acting Commissioner of the Social Security Administration, alleging

that Defendant wrongfully denied him Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act and Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act. (Doc. No. 3.) On March 20, 2018, the Court referred the case to Magistrate Judge

Caracappa for an R&R. (Doc. No. 17.) On November 28, 2018, Magistrate Judge Caracappa

issued the R&R, recommending that Plaintiff’s request for review be denied. (Doc. No. 20.) Then,

on December 12, 2018, Plaintiff filed an unopposed Motion for an Extension of Time to File

Objections to the R&R (Doc. No. 21), which the Court granted (Doc. No. 22.) Thereafter, on




                                                 1
December 19, 2018, Plaintiff filed Objections to the R&R (Doc. No. 23), to which Defendant filed

a Response on January 2, 2019 (Doc. No. 24).

         Pursuant to 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of the portions

of the R&R to which objections have been made. After an independent review of the record and

for reasons that follow, the Court will overrule Plaintiff’s Objections (Doc. No. 23) and adopt the

R&R (Doc. No. 20) in its entirety.

II.      BACKGROUND

      A. Factual and Procedural Background

         Plaintiff Terry Jackson, a forty-three year old man, was born on October 4, 1974.

(Administrative Record (“R.”) at 169.) He has a high school education, three years of college, and

past relevant work as an electronics mechanic. (R. at 31.)

         On December 11, 2013, Plaintiff filed an application for DIB, and on December 12, 2013,

he filed a separate application for SSI. In his applications, he claimed that since March 15, 2007,

he suffered from back pain, insomnia, anxiety, and depression. His claim was denied on May 21,

2014, and he thereafter filed a timely request for a hearing before an Administrative Law Judge

(“ALJ”). (R. at 22.)

         On February 22, 2016, ALJ Christine McCafferty held a hearing and heard testimony from

Plaintiff, who was represented by counsel. Additionally, the ALJ heard from Christine Slusarksi,

an impartial vocational expert. (R. at 122.) On March 31, 2016, the ALJ issued a decision, finding

that Plaintiff was not disabled within the meaning of the Social Security Act and that he was not

entitled to DIB or SSI. (R. at 19.) After the ALJ’s decision, Plaintiff appealed her findings. On

June 23, 2017, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Social Security Commissioner. (R. at 1-6.)



                                                  2
   B. Relevant Social Security Administration Regulations

       To prove a “disability,” a claimant must demonstrate “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 20 C.F.R. § 404.1505(a). The claimant has the burden of proving the

existence of a disability and can satisfy this burden by showing an inability to return to former

work. Rossi v. Califano, 602 F.2d 55, 57 (3d Cir. 1979). If he does so, the burden shifts to the

Commissioner to show that, given the claimant’s age, education, and work experience, he is able

to perform specific jobs that exist in the national economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §

416.920(f).

       When evaluating a disability, the Social Security Administration uses a five-step process,

which is followed in a set order:

       (i)     At the first step, we consider your work activity, if any. If you are doing
               substantial gainful activity, we will find that you are not disabled.

       (ii)    At the second step, we consider the medical severity of your impairment(s).
               If you do not have a severe medically determinable physical or mental
               impairment that meets the duration requirement in § 404.1509, or a
               combination of impairments that is severe and meets the duration
               requirement, we will find that you are not disabled.

       (iii)   At the third step, we also consider the medical severity of your
               impairment(s). If you have an impairment(s) that meets or equals one of
               our listings in appendix 1 of this subpart and meets the duration
               requirement, we will find that you are disabled.

       (iv)    At the fourth step, we consider our assessment of your residual functional
               capacity and your past relevant work. If you can still do your past relevant
               work, we will find that you are not disabled.

       (v)     At the fifth and last step, we consider our assessment of your residual
               functional capacity and your age, education, and work experience to see if
               you can make an adjustment to other work. If you can make an adjustment



                                                 3
               to other work, we will find that you are not disabled. If you cannot make
               an adjustment to other work, we will find that you are disabled.

Id. § 404.1520(a)(4)(i)–(v).

        At the third step, the Social Security Administration determines whether the claimant’s

medical impairment meets or equals one of the Listings in Appendix 1 of 20 C.F.R. Part 404,

Subpart P. § 404.1520(a)(4)(iii). Relevant here, Listing 1.04 refers to disorders of the spine and

Listing 12.04 pertains to depressive, bipolar and related disorders. 20 C.F.R. Pt. 404, Subpt. P.

App. 1 (2015). Each listing contains a statement describing the disorders and certain criteria that

must be met in order for the Administration to find that the claimant is disabled. Id.

        Paragraph A of each listing provides criteria that are necessary to medically substantiate

the presence of an impairment. These include medical symptoms, signs, and laboratory results.

Id.   Paragraph B of each listing provides criteria that are necessary to determine whether

impairment-related limitations impact the claimant’s ability to perform gainful activity. Id. At the

time of the ALJ’s decision in this case, the claimant’s mental impairment needed to satisfy at least

two of the following Paragraph B criteria: (1) marked restriction of activities of daily living; (2)

marked difficulties in maintaining social functioning; (3) marked difficulties in maintaining

concentration, persistence, or pace; or (4) repeated episodes of decompensation, each of extended

duration. Id. A marked limitation means more than moderate but less than extreme. Repeated

episodes of decompensation, each of extended duration, means three episodes within one (1) year,

or an average of once every four months. Id.

        Between the third and fourth steps of the evaluation process, the Social Security

Administration assesses a claimant’s residual functional capacity, which is the “the most [a

claimant] can do despite [his] limitations.” § 404.1545(a)(1). The Administration uses the residual




                                                 4
functional capacity assessment to determine at the fourth step whether the claimant is able to do

his “past relevant work.” § 404.1545(a)(5)(i)

       When determining residual functional capacity, the Administration considers “all the

relevant evidence in your case record . . . including [a claimant’s] medically determinable

impairments that are not ‘severe.’” § 404.1545(a)(1-2). According to the regulations, the

Administration “will consider whether your statements and the statements from third parties are

consistent with the medical and other evidence we have.” 20 C.F.R. Part 404, Subpart P, App. 1 §

12(C)(3).

   C. The ALJ’s Findings

       In a decision issued on March 31, 2016, the ALJ applied the Social Security

Administration’s five-step evaluation and determined that Plaintiff was not disabled as defined by

the Social Security Act. (R. at 22.) The ALJ made the following findings:

       1. The claimant meets the insured status requirements of the Social Security Act
          through June 30, 2013.

       2. The issue of whether the claimant has engaged in substantial gainful activity
          since March 15, 2007, the alleged onset date, is deferred (20 CFR 404.1571 et
          seq., and 416.971 et seq.).

       3. Since March 15, 2007, the claimant has the following severe impairments: back
          disorder; and mood/affective disorder (20 CFR 404.1520(c) and 416.920(c)).

       4. Since March 15, 2007, the claimant does not have an impairment or
          combination of impairments that meets or medically equals the severity of one
          of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
          404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, the undersigned finds that since
          March 15, 2007, the claimant has the residual functioning capacity to perform
          sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except: lift
          up to 10 pounds; sit for 6 hours; stand and/or walk for 2 hours; occasional
          postural activities; no pushing or pulling with the lower extremities; no
          overhead reaching; and limited to simple repetitive tasks with only occasional
          changes in work setting.

                                                5
       6. Since March 15, 2007, the claimant is unable to perform any past relevant work
          (20 CFR 404.1565 and 416.965).

       7. The claimant was born on October 4, 1974, and was 32 years old, which is
          defined as a younger individual age 18-44, on the alleged disability onset date
          (20 CFR 404.1563 and 416.963).

       8. The claimant has at least a high school education and is able to communicate in
          English (30 CFR 404.1564 and 416.964).

       9. The claimant has no transferable job skills (20 CFR 404.1568 and 416.968).

       10. Considering the claimant’s age, education, work experience, and residual
           functional capacity, there are jobs that exist in significant numbers in the
           national economy that the claimant can perform since March 15, 2007 (20 CFR
           404.1569, 404.1569(a), 416.969, and 416.969(a)).

       11. The claimant has not been under a disability, as defined in the Social Security
           Act from March 15, 2007, through the date of this decision (20 CFR
           404.1520(g) and 416.920(g)).

(R. at 24-32.) As a result, the ALJ held that Plaintiff was not entitled to DIB or SSI.

III.   STANDARD OF REVIEW

       When reviewing a final decision of the Commissioner of Social Security, a court must

determine whether the record demonstrates substantial evidence to support the Commissioner’s

decision. 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla ...

[and includes] such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Cherry v. Barnhart, 29 Fed.Appx 898, 901 (3d Cir. 2002) (quoting Richardson v.

Perales, 402 U.S. 389, 407 (1971)). The Commissioner’s findings of fact, as long as they are

supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g).

       Because the Commissioner adopts an ALJ’s decision as her findings of fact, the ALJ must

set out a specific factual basis for each finding. Baerga v. Richardson, 500 F.2d 309, 312 (3d Cir.

1974); see also 42 U.S.C. § 405(b)(1). An ALJ must consider, evaluate, and refer to specific

medical evidence in the record in his decision. See Reefer v. Barnhart, 326 F.3d 376, 381-82 (3d
                                                 6
Cir. 2003). Based on this evidence, an ALJ determines whether a claimant proved a “disability,”

and the Commissioner adopts this decision as her finding of fact. Even if the record offers evidence

that undermines the ALJ’s conclusion, the Court will not overrule the decision of the ALJ unless

the ALJ’s finding is not supported by substantial evidence. Simmonds v. Heckler, 807 F.2d 54, 58

(3d Cir. 1986).

IV.    ANALYSIS

       Plaintiff makes two Objections to the Magistrate Judge’s Report and Recommendation.

(Doc. No. 23.) First, Plaintiff contends that the Magistrate Judge erred by finding (1) that the ALJ

correctly assessed Plaintiff’s residual functional capacity, and (2) that the ALJ’s question to the

vocational expert was proper. (Id. at 3.) Second, Plaintiff argues that the Magistrate Judge erred

in holding that the ALJ properly considered the opinion of Kathleen Mullin, M.D., a consultative

medical examiner. (Id. at 5.) The Court will address each Objection in turn.

       A. The Court will Overrule Plaintiff’s First Objection

       In his first Objection, Plaintiff makes two distinct arguments: (1) that the Magistrate Judge

erred by finding that the ALJ correctly assessed Plaintiff’s residual functional capacity; and (2)

that the Magistrate Judge erred by concluding that the ALJ’s question to the vocational expert was

adequate. (Doc. No. 23 at 3-5.) Both arguments are unavailing.

       1. The Magistrate Judge did not Err in Concluding that the ALJ Properly Assessed
          Plaintiff’s Residual Functional Capacity

       Plaintiff argues that the Magistrate Judge’s finding that the ALJ properly assessed his

residual functional capacity violates the law. Specifically, Plaintiff contends that the R&R failed

to recognize that the ALJ did not account for Plaintiff’s “moderate difficulties in concentration,

persistence, and pace at [s]tep [t]wo” when assessing residual functional capacity. (Id. at 3.) The

Court disagrees.


                                                 7
       As noted above, at step two of the Social Security Administration’s five-step evaluation,

the Administration considers the severity of the claimant’s impairments. An impairment is

considered severe if it significantly limits an individual’s ability to perform basic work activities.

Conversely, an impairment is not severe when evidence establishes only a slight abnormality that

has no more than a minimal effect on an individual’s ability to work. 20 C.F.R. § 404.1521. If

the impairment is not sufficiently severe under the Administration’s regulations, the claimant is

not considered disabled. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant’s impairment is deemed

severe, the analysis proceeds to the third step.

       Here, the ALJ concluded that Plaintiff “has the following severe impairments: back

disorder; and mood/affective disorder” and found that these impairments significantly limited his

ability to perform basic work activities. (R. at 24-25.) Thus, the ALJ proceeded to the third step.

       At the third step, the ALJ evaluates whether the claimant’s impairment is so severe that it

meets or medically equals the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. If the claimant’s impairment meets or medically equals the criteria of a Listing in

Appendix 1, the claimant is considered disabled. If the impairment does not meet or medically

equal a Listing in Appendix 1, the ALJ proceeds to the fourth step.

       In this case, at the third step, the ALJ found that neither Plaintiff’s back disorder nor his

mood/anxiety disorder were sufficiently severe so as to meet or medically equal a Listing in

Appendix 1. (R. at 25-26.) With regard to Plaintiff’s mood/anxiety disorder, the ALJ found that

this mental impairment did not meet or medically equal Listing 12.04. In so concluding, she

explained the following:

       The severity of claimant’s mental impairment does not meet or medically equal the
       criteria of listing 12.04. In making this finding, the undersigned has considered
       whether the “paragraph B” criteria are satisfied. To satisfy “paragraph B” criteria,
       the mental impairment must result in at least two of the following: marked

                                                   8
        restriction of activities of daily living; marked difficulties in maintaining social
        functioning; marked difficulties in maintaining concentration, persistence, or pace;
        or repeated episodes of decompensation, each of extended duration. A marked
        limitation means more than moderate, but less than extreme. Repeated episodes of
        decompensation, each of extended duration, means three episodes within 1 year, or
        an average of once every 4 months, each lasting for at least 2 weeks.

(R. at 25.)

        After examining the credible, objective evidence in the record, the ALJ concluded that

Plaintiff’s mood/anxiety disorder did not satisfy the paragraph B criteria—he did not have marked

restrictions or limitations in a single category. Relevant here, the ALJ found that Plaintiff has only

moderate difficulties maintaining concentration, persistence, or pace. (R. at 25.) Because the ALJ

determined that Plaintiff’s impairments did not meet or medically equal a Listing in Appendix 1,

she proceeded to step four.

        As explained earlier, between steps three and four of the Social Security Administration’s

five-step evaluation process, the Administration assesses a claimant’s residual functional capacity,

which is the most a claimant can do despite his limitations. See 20 C.F.R. § 404.1545(a)(1). The

Administration uses a claimant’s residual functional capacity to evaluate whether the claimant can

perform his past relevant work. § 404.1545(a)(5)(I). To make a residual functional capacity

assessment, an ALJ must first consider the claimant’s symptoms and the extent to which the

symptoms are consistent with credible medical evidence. Second, the ALJ must evaluate the

intensity, persistence, and limiting effects of the symptoms to determine the extent to which they

limit the claimant’s ability to function. (R. at 26-27.) In determining a claimant’s residual

functional capacity, an ALJ is only required to consider limitations supported by credible evidence.

Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005).

        Here, after considering Plaintiff’s limitations as described in steps two and three, the ALJ

found that Plaintiff’s impairments could cause his symptoms. However, she also found that

                                                  9
Plaintiff’s statements regarding the intensity, persistence, and limiting effects of these symptoms

were not consistent with the medical record. As a result, the ALJ concluded that Plaintiff has the

residual functional capacity to perform sedentary work, with the following limitations: (1) he can

lift up to ten pounds; (2) he can only sit for six hours; (3) he can only stand or walk for two hours;

(4) he can occasionally engage in postural activities; (5) he cannot push or pull with his lower

extremities; (6) he cannot reach over his head; and (7) he is limited to simple, repetitive tasks with

only occasional changes in the work setting. (R. at 26.)

       Plaintiff claims that the ALJ’s residual functional capacity assessment failed to account for

the fact that he has moderate difficulties maintaining concentration, persistence, or pace. (Doc.

No. 23 at 3.) He also argues that the ALJ did not adequately explain her decision to not consider

these difficulties. The Magistrate Judge was not persuaded by this argument. (Doc. No. 20 at 12-

13.) Nor is the Court.

       As an initial matter, the ALJ did in fact account for Plaintiff’s moderate difficulties

maintaining concentration, persistence, and pace when making the residual functional capacity

assessment. Although she found that Plaintiff could perform sedentary work, she also noted his

mental impairments necessitated employment that involves simple, repetitive tasks, with only

occasional changes in the work setting. (R. at 26.)

       Plaintiff contends that this limitation does not adequately respond to the severity of his

symptoms. But when making a residual functional capacity assessment, the ALJ is only required

to consider credible impairments. Here, the ALJ considered the fact that Plaintiff has moderate

difficulties maintaining concentration, persistence, and pace, but also noted that the Plaintiff’s

statements regarding the severity of his symptoms contradicted medical evidence. As a result,

when making the residual functional capacity assessment, the ALJ considered the objective



                                                 10
medical record, and not Plaintiff’s subjective, unsubstantiated complaints. Her decision recounts

this objective medical evidence:

       On April 25, 2014, following a consultative psychological examination, Nicholas
       Patapis, Psy.D., diagnosed major depressive disorder, recurrent episodes, current
       episode moderate. Dr. Patapis stated that the claimant’s demeanor was friendly and
       cooperative. He stated that the claimant related well to the evaluator, demonstrated
       good social skills, and overall presentation was adequate. Dr. Patapis reported that
       attention and concentration were intact, recent and remote memory skills were
       intact, intellectual functioning was average, thought processes were coherent and
       goal directed, and that the claimant had good insight and fair judgment. In a
       medical source statement, Dr. Patapis indicated that the ability to understand,
       remember, and carry out instructions is not affected by the impairment. He also
       indicated that the ability to interact appropriately with supervisors, co-workers, and
       the public, as well as to respond to changes in the routine work setting is not
       affected by the impairment.

       On May 2, 2014, following a review of the record, a State agency psychologist,
       Roger Fretz, Ph.D., diagnosed affective disorders and provided that it is a nonsevere
       impairment. In a psychiatric review technique form, the State agency psychologist
       indicated that the claimant has no restriction of activities of daily living, mild
       difficulties in maintaining social functioning, and no difficulties in maintaining
       concentration, persistence, or pace. It was also indicated that the claimant does not
       have repeated episodes of decompensation, each of extended duration. The State
       agency psychologist noted that the claimant is not in treatment, reported several
       years of outpatient treatment some years ago, and no inpatient treatment history.
       He further noted that the claimant has had three years of college, reports enjoys
       reading, and that the consultative examination did not reveal any problems with
       concentration, attention, and memory.

(R. at 29-30) (internal citations omitted). From this evidence, the ALJ concluded that the residual

functional capacity limitation of simple, repetitive tasks properly responded to Plaintiff’s mental

impairment. The Magistrate Judge agreed.

       Having independently reviewed the ALJ’s decision, the Court is persuaded that the ALJ

properly considered Plaintiff’s mental impairment when evaluating his residual functional

capacity.    Further, substantial evidence in the record supports the ALJ’s ultimate residual

functional capacity assessment. For that reason, the first part of Plaintiff’s first Objection is

overruled.

                                                11
       2. The Magistrate Judge did not Err in Finding that the ALJ’s Question
          to the Vocational Expert was Adequate

       Next, Plaintiff argues that the Magistrate Judge erred in concluding that the ALJ’s question

to the vocational expert at the hearing was adequate. (Doc. No. 23 at 3-5.) Plaintiff contends that

the ALJ’s hypothetical question did not convey his moderate difficulties maintaining

concentration, persistence, and pace and that the ALJ’s failure to explain why she omitted these

difficulties violates the law.   (Id.)   Additionally, Plaintiff claims that the ALJ’s question

impermissibly failed to incorporate his “hand and reaching limitations.” (Id. at 5.) The Court is

not persuaded by these arguments.

       Between the fourth and fifth steps of the evaluation process, the ALJ sometimes seeks

advisory opinion testimony from a vocational expert. See Burns v. Barnhart, 312 F.3d 113, 119

(3d Cir. 2002). At that point, “a vocational expert or specialist may offer testimony in response to

a hypothetical question about whether a person with the physical and mental limitations imposed

by the claimant’s medical impairment(s) can meet the demands of the claimant’s previous work.”

20 C.F.R. § 404.1560(b)(2); see also Russo v. Astrue, 421 Fed. App’x 184, 192 (3d Cir. 2011).

The ALJ’s “hypothetical question must reflect all of a claimant’s impairments.” Burns, 312 F.3d

at 123 (quoting Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987)). If undisputed medical

evidence of an impairment exists in the record, but is not incorporated into the ALJ’s hypothetical

question, “the expert’s response is not considered substantial evidence.” Id. (citing Wallace v.

Secretary of Health & Human Serv., 722 F.2d 1150, 1155 (3d Cir. 1983)). But an ALJ is only

required to incorporate a credibly established limitation; the hypothetical question need not include

a claim that lacks foundation. Rutherford, 399 F.3d at 552.

       At the hearing held on February 22, 2016, the ALJ asked the vocational expert the

following question:

                                                 12
       Okay. I want you to assume an individual of Claimant’s age, education, and work
       experience, having the following residual functioning capacity, being able to lift up
       to ten pounds, sit for six hours, stand and walk for two hours, occasional postural
       activities. No pushing or pulling with the lower extremities. No overhead reaching.
       Being limited to simple, repetitive tasks, with only occasional changes in the work
       setting. Could that individual return to Claimant’s work?

(R. at 122-23.) In response, the vocational expert testified that while such an individual could not

return to work as a mechanic, jobs existed in the national economy which that individual could

perform.

       Plaintiff now claims that the ALJ’s hypothetical question did not properly convey his

moderate difficulties maintaining concentration, persistence, and pace. The Court disagrees. As

explained in the preceding section, in arriving at Plaintiff’s residual functional capacity, the ALJ

considered his moderate difficulties that resulted from his mood/anxiety disorder. While she

agreed that the disorder caused his symptoms, she noted that the objective medical evidence in the

record contradicted Plaintiff’s statements regarding the severity of his symptoms. As a result, the

ALJ examined the objective medical evidence and determined that Plaintiff could perform

sedentary work so long as it was limited to simple, repetitive tasks. This was clearly reflected in

the ALJ’s hypothetical question to the vocational expert at the disability hearing.

       Plaintiff also claims that the ALJ did not convey his “hand and reaching limitations” in the

hypothetical question. But this is incorrect. For one, the ALJ’s hypothetical question did in fact

convey that the individual at issue could not engage in “overhead reaching.” (R. at 122.)

Furthermore, in her decision, the ALJ noted that “[t]he record does not document any problems

with [Plaintiff’s] hand, feet, or face.” (R. at 27.) Instead, medical records show that although

Plaintiff reported tingling in his hands, he has no issues lifting and carrying up to ten pounds. As

evidenced above, the ALJ’s hypothetical question clearly incorporated those limitations.




                                                13
       For these reasons, the Court agrees with the Magistrate Judge’s holding that the ALJ

properly conveyed Plaintiff’s limitations and impairments in the hypothetical question to the

vocational expert. As a result, the Court will overrule Plaintiff’s first Objection.

       B. The Court will Overrule Plaintiff’s Second Objection

       Finally, in his second Objection, Plaintiff argues that the Magistrate Judge erred in holding

that the ALJ properly considered the opinion of Kathleen Mullin, M.D., a consultative medical

examiner. (Doc. No. 23 at 5.) Plaintiff contends that the ALJ’s residual functional capacity

assessment conflicts with Dr. Mullin’s opinion, but that the ALJ failed to explain this alleged

contradiction. (Id.) The Court is not convinced by Plaintiff’s contentions.

       As the factfinder, the ALJ is specifically charged with the duty to evaluate all medical

evidence in a disability insurance benefits case. See 20 C.F.R. §§ 416.945, 416.946(c). The ALJ—

not a physician or consultant—makes the ultimate determination as to whether a claimant is

disabled. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011). According to the

Third Circuit Court of Appeals, an ALJ may reject a physician’s opinion where that opinion is not

supported by medically acceptable clinical and laboratory diagnostic techniques or where the

opinion is inconsistent with other substantial evidence in the record. Fargnoli v. Halter, 247 F.3d

34, 43 (3d Cir. 2001). When considering the amount of weight to afford to a treating physician’s

opinion, the ALJ must consider the consistency of the opinion with the evidence in the record. 20

C.F.R. § 416.927(d)(2).

       Here, Dr. Kathleen Mullin, M.D., examined Plaintiff for the purposes of his disability

claim. In her decision, the ALJ summarized Dr. Mullin’s medical opinion as follows:

       On April 25, 2014, following a consultative examination, Kathleen Mullin, MD,
       diagnosed diffuse musculoskeletal pain, and stated that symptoms are not
       suggestive of neuritis/radiculitis. It was noted that the claimant reported that he
       had a laminectomy in 2003 for a herniated disc at L4-L5, and that since then he has

                                                 14
       had chronic pain in his lumbar spine, cervical spine, and arms. Dr. Mullin observed
       that the claimant had a normal gait and stance, used no assistive devices, needed no
       help changing for the exam or getting on or off the exam table, and was able to rise
       from a chair without difficulty. In addition, Dr. Mullin reported that the claimant
       had mild spasm and tenderness over the thoracic area on the right, as well as no
       evidence of joint deformity, negative straight leg raise test bilaterally, and joints
       stable and nontender without redness, heat, or effusion. She also reported that no
       sensory deficit was noted, strength was 5/5 in the upper and lower extremities, and
       no muscle atrophy was present. In a medical source statement, Dr. Mullin reported
       that the claimant has a limited sedentary residual functional capacity.

(R. at 28) (internal citations omitted). Then, the ALJ explained that she afforded Dr. Mullin’s

opinion “great weight” because it was consistent with the record. (R. at 30.) Indeed, Dr. Mullin’s

assessment mirrored the opinions of other medical professionals cited. (See R. 26-30.)

       Plaintiff argues that despite the ALJ’s statement that she afforded great weight to Dr.

Mullin’s opinion, the residual functional capacity assessment actually contradicted Dr. Mullin’s

opinion. In addition, Plaintiff claims that the residual functional capacity assessment does not

reflect Dr. Mullin’s medical opinion that he can only use his hands occasionally and should be

limited in terms of reaching. (Doc. No. 23 at 7.)

       The ALJ’s residual functional capacity assessment in no way conflicts with Dr. Mullin’s

medical opinion. In accordance with Dr. Mullin’s opinion, the ALJ held that Plaintiff has a residual

functional capacity to perform limited sedentary work. Further, the ALJ incorporated Dr. Mullin’s

opinion that Plaintiff has pain in his arms—she wrote that Plaintiff is limited to lifting and carrying

up to ten pounds. Moreover, the ALJ cautioned that Plaintiff could not perform jobs that involved

overhead reaching.     Thus, Plaintiff’s argument that the ALJ’s residual functional capacity

assessment contradicts Dr. Mullin’s opinion lacks merit.

       For these reasons, the Court agrees with the Magistrate Judge’s finding that the ALJ’s

residual functional capacity assessment does not contradict Dr. Mullin’s medical opinion. To the




                                                  15
contrary, the ALJ fully incorporated Dr. Mullin’s opinion. As a result, the Court will overrule

Plaintiff’s second Objection.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Objections to the R&R (Doc. No. 23) are overruled.

The Report and Recommendation (Doc. No. 20) will be approved and adopted in its entirety. An

appropriate Order follows.




                                              16
